Case 1:20-cv-22094-UU Document 51 Entered on FLSD Docket 02/05/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-22094-UU

 DEVIN WILLIAMS, et al.,

        Plaintiffs,

 v.

 LT. BRIAN COLLINS, et al.,

        Defendants.
                                                /

                                             ORDER

        THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

 Judge (the “R&R”). D.E. 50. The Court has reviewed the pertinent portions of the record and is

 otherwise fully advised in the premises.

        On December 18, 2020, the Court referred Defendants’ Verified Motion to Tax Costs (the

 “Motion”) to Magistrate Judge Lisette M. Reid for a report and recommendation. See D.E. 48.

 On January 15, 2021, Magistrate Judge Reid issued the R&R, recommending that the Motion be

 granted. D.E. 50. Judge Reid recommended that Defendants receive $2,152.22 in taxable costs

 against Plaintiffs. Id. Magistrate Judge Reid granted the parties fourteen (14) days from the date

 of the R&R to file any objections to the R&R. As of the date of this Order, no party has filed an

 objection. After a thorough review of the record and the R&R, the undersigned agrees with

 Magistrate Judge Reid’s recommendation in all respects. Accordingly, it is

        ORDERED AND ADJUDGED that the Report (D.E. 50) is ADOPTED, RATIFIED, AND

 AFFIRMED in all respects. Defendants’ Motion (D.E. 46) is hereby GRANTED as set forth in

 the R&R. Defendants are entitled to receive taxable costs against Plaintiffs in the amount of

 $2,152.22. The case remains closed.
Case 1:20-cv-22094-UU Document 51 Entered on FLSD Docket 02/05/2021 Page 2 of 2




        DONE AND ORDERED in Chambers, Miami, Florida, this _5th_ day of February, 2021.



                                         __________________________________
                                         URSULA UNGARO
                                         UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
 Magistrate Judge Lisette M. Reid
